DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 12 are currently pending and considered below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites elements of “an attitude of the vehicle.” The definition of an attitude is defied as “1: the arrangement of the parts of a body or figure : POSTURE 
2: a position assumed for a specific purpose 
3: a ballet position similar to the arabesque in which the raised leg is bent at the knee
4a: a mental position with regard to a fact or state 
b: a feeling or emotion toward a fact or state
5: the position of a craft (such as an aircraft or spacecraft) determined by the relationship between its axes and a reference datum (such as the horizon or a particular star)
6: a bodily state of readiness to respond in a characteristic way to a stimulus (such as an object, concept, or situation)
7a: a negative or hostile state of mind
b: a cool, cocky, defiant, or arrogant manner,” by https://www.merriam-webster.com/dictionary/attitude.
The Examiner can not define what an attitude of the vehicle would be based on the dictionary definition or in view of the specification. For the purpose of the Examination, the Examiner would construe the term of attitude of the vehicle as direction of vehicle. 
Claims 2 – 9 and 11 – 12 depends from claims 1 and 10. Therefore, claims 2 – 9 and 11 – 12 carries same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Hereinafter He)(US 2020/0182626) in view of Shalev-Shwartz et al. (Hereinafter Shalev) (US 2019/0299984).

As per claims 1 and 10,  He teaches elements of: an object recognition device that recognizes an object around a vehicle, the vehicle comprising a LIDAR (Laser Imaging Detection and Ranging), a LIDAR point cloud being a set of detected points detected by the LIDAR (See at least paragraph 29), the object recognition device comprising: 
a memory device in which LIDAR measurement information indicating a detected position of each of the detected points, position attitude information indicating an absolute position and an attitude of the vehicle, and terrain map information indicating an absolute position of a road surface are stored (See at least paragraph 66 – 67; The local window 134 may be stored in the database 133 or memory 204 and are associated with a region of a roadway 131 corresponding to the position of the mobile device 122. The position circuitry 207 or the processor 210 detects a geographic position of the mobile device 122 and may send the geographic location for the mobile device 122 to a server. The position circuitry 207 is one example means for detecting or determining a geographic position. The processor 210 also includes circuitry serving as means for detecting or determining a geographic position. The detected geographic position of the mobile device 122 may include a latitude and longitude pair. The geographic position may be detected or sampled at periodic intervals in time or distance, or may be continuously detected. The sensor 213, which may include distancing sensors, range sensor, image sensors, or another sensor as described with respect to FIG. 12 may also provide information for determining the geographic position of the mobile device 122. At act S102, the processor 210 accesses a 2D occupancy grid 145 associated with the local window 134 identified in act S101. The 2D occupancy grid 145 may be stored in the database 133 or memory 204 and is associated with objects at the region of the roadway 131 corresponding to the position of the mobile device 122. The 2D occupancy grid 145 may have been generated by the server as an efficient description of objects that correspond to the location data and as a signature of the surrounding of the location data. The 2D occupancy grid 145 may have been generated by the server based on a predetermined threshold of point cloud data 140 assigned to corresponding grid cells 141 within the 2D occupancy grid 145); and 
a processor configured to execute object recognition processing that recognizes the object around the vehicle (See at least paragraph 26; One example of a localization application is autonomous vehicle technology, where autonomous driving relies on object detection. To take advantage of high definition (HD) maps, autonomous vehicles may sense the environment and match detected objects or features to a map using a localization process.), wherein 
the object includes an object on the road surface and a tracking target other than the fallen object (See at least paragraph 29; Data indicative of an object at a particular 3D space may be considered point cloud data. A point cloud is a set of data points in space generally produced by 3D scanners. Point cloud data may be gathered from an aerial light detection and ranging (LiDAR) system, such as laser scanners. The LiDAR, or point cloud, data may include latitude, longitude, and altitude values. The point cloud data assigned to corresponding grid cells in a 2D occupancy grid may be limited to only point cloud data associated with objects within a certain distance above the road and may exclude point cloud data associated with a road surface. The process of assigning point cloud data to corresponding grid cells is dependent on various thresholds, such a predetermined altitude range, as well as the grid cell size used to produce the point cloud data. For example, the predetermined altitude range may be a range of data points having an altitude less than a clearance height of a structure built above a road surface. Limiting the point cloud data in this way avoids the problem of having over-the-road structures, such as bridges and overpasses, inaccurately identifying a particular grid cell or cells as occupied. Determining the occupancy of a particular grid cell based on the point cloud data assigned to that particular grid cell may also be limited by a predetermined threshold number of point cloud data points. For example, a grid cell may be identified as occupied when the number of point cloud data points assigned to that grid cell is above the predetermined threshold value. Likewise, a grid cell may be identified as unoccupied when the number of point cloud data points assigned to that grid cell is below the predetermined threshold value.); and 
in the object recognition processing, the processor: 
sets a space having a first height from the absolute position of the road surface as a noise space, based on the terrain map information (See at least paragraph 29); 
classifies the LIDAR point cloud into a first point cloud included in the noise space and a second point cloud not included in the noise space, based on the LIDAR measurement information and the position attitude information (See at least paragraph 29); and
executes second extraction processing that extracts a tracking target candidate being a candidate for the tracking target, based on the second point cloud (See at least paragraph 29). 
	He, however, does not expressly teach elements of:
the object includes a fallen object on the road surface;
executes first extraction processing that extracts a fallen object candidate being a candidate for the fallen object, based on the first point cloud; 
determines whether or not horizontal positions of the fallen object candidate and the tracking target candidate are consistent with each other; 
integrates the fallen object candidate and the tracking target candidate whose horizontal positions are consistent with each other, to be the tracking target; and
recognizes the fallen object candidate not integrated into the tracking target as the fallen object.
	Shalev teaches elements of: 
the object includes a fallen object on the road surface (See at least paragraph 169; road hazard such as fallen road signs);
executes first extraction processing that extracts a fallen object candidate being a candidate for the fallen object, based on the first point cloud (See at least paragraph 163 and 169; monocular image analysis module 402 may store instructions (such as computer vision software) which, when executed by processing unit 110, performs monocular image analysis of a set of images acquired by one of image capture devices 122, 124, and 126. In some embodiments, processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis. Processing unit 110 may also execute monocular image analysis module 402 to detect various road hazards at step 520, such as, for example, parts of a truck tire, fallen road signs, loose cargo, small animals, and the like. The Examiner notes that using point cloud for Lidar is well known in the art as it was taught by He); 
determines whether or not horizontal positions of the fallen object candidate and the tracking target candidate are consistent with each other (See at least paragraph 169; Road hazards may vary in structure, shape, size, and color, which may make detection of such hazards more challenging. In some embodiments, processing unit 110 may execute monocular image analysis module 402 to perform multi-frame analysis on the plurality of images to detect road hazards. For example, processing unit 110 may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface.); 
integrates the fallen object candidate and the tracking target candidate whose horizontal positions are consistent with each other, to be the tracking target (See at least paragraph 173; at step 544, processing unit 110 may analyze multiple frames of images to determine whether objects in the set of candidate objects represent vehicles and/or pedestrians. For example, processing unit 110 may track a detected candidate object across consecutive frames and accumulate frame-by-frame data associated with the detected object (e.g., size, position relative to vehicle 200, etc.). Additionally, processing unit 110 may estimate parameters for the detected object and compare the object's frame-by-frame position data to a predicted position.); and
recognizes the fallen object candidate not integrated into the tracking target as the fallen object (See at least paragraph 172; t step 542, processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria. Such criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify object recognizing system which integrates grid cell with altitude threshold of He, to include the object includes a fallen object on the road surface; executes first extraction processing that extracts a fallen object candidate being a candidate for the fallen object, based on the first point cloud; determines whether or not horizontal positions of the fallen object candidate and the tracking target candidate are consistent with each other; integrates the fallen object candidate and the tracking target candidate whose horizontal positions are consistent with each other, to be the tracking target; and recognizes the fallen object candidate not integrated into the tracking target as the fallen object as taught by Shalev in order to avoid obstacles and pedestrians (paragraph 3). 

As per claim 2,  the combination of He and Shalev teaches elements of: 
wherein the first height is predetermined based on an error in a pitch angle of the vehicle (Shalev, see at least paragraph 177 and 185).

As per claim 3,  the combination of He and Shalev teaches elements of: 
wherein a road surface point cloud is the LIDAR point cloud representing the road surface, the first point cloud includes the road surface point cloud and a fallen object point cloud other than the road surface point cloud, and in the first extraction processing (He, see at least paragraph 29 and Shalev, see at least paragraph 169), the processor: 
executes separation processing that separates the first point cloud into the road surface point cloud and the fallen object point cloud, based on the LIDAR measurement information or the terrain map information; and extracts the fallen object candidate based on the fallen object point cloud (He, see at least paragraph 79 – 80 and Shalev, see at least paragraph 179).

As per claim 4,  the combination of He and Shalev teaches elements of: 
wherein regarding the first point cloud belonging to a same layer, there is a difference between the detected position of the fallen object point cloud and the detected position of the road surface point cloud, a feature quantity is a parameter characterizing the difference (He, see at least paragraph 29 and 33), and in the separation processing, the processor: 
calculates the feature quantity of each of the detected points of the first point cloud, based on the LIDAR measurement information on the first point cloud (He, see at least paragraph 29 and 33); and 
separates the first point cloud into the road surface point cloud and the fallen object point cloud, based on the feature quantity (He, see at least paragraph 29 and 33, and Shalev, see at least paragraph 169).

As per claim 5,  the combination of He and Shalev teaches elements of: 
wherein the feature quantity includes a distance from the LIDAR to each of the detected points (He, see at least paragraph 29 and 33).

As per claim 6,  the combination of He and Shalev teaches elements of: 
wherein the feature quantity includes a difference in the detected position between adjacent detected points (He, see at least paragraph 50).

As per claim 7,  the combination of He and Shalev teaches elements of: 
 wherein a fallen object likelihood is likelihood that the fallen object candidate is the fallen object, and the processor further executes likelihood calculation processing that calculates the fallen object likelihood after extracting the fallen object candidate (He, see at least paragraph 50 and 69 – 70).

	Claim 11 recites similar claim limitations to ones in claims 2 – 7. Claim 10 further cites the limitation of “the vehicle travel control device generates a travel plan against the fallen object according to the fallen object likelihood, and executes the vehicle travel control in accordance with the travel plan.” These elements is taught by the combination of He and Shalev in paragraph 29 – 30.

	As per claim 12,  the combination of He and Shalev teaches elements of:
wherein a second threshold is higher than a first threshold, when the fallen object likelihood is equal to or higher than the first threshold and lower than the second threshold, the travel plan includes turning off acceleration, and when the fallen object likelihood is equal to or higher than the second threshold, the travel plan includes performing at least one of deceleration and steering in order to avoid the fallen object (He, see at least paragraph 29 – 30 and 59).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferreira et al. (US 2020/0284883) teaches component for lidar sensor system, lidar sensor system, lidar sensor device, method for a lidar sensor system and method for a lidar sensor device.
Nister et al. (US 2019/0243371) teaches safety procedure analysis for obstacle avoidance in autonomous vehicle.
Park (US 2017/0101056) teaches vehicle and control method for the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662